—In a proceeding pursuant to CPLR article 78 to review a determination of the Nassau County District Attorney dated August 7, 1992, which denied the petitioner’s request for disclosure pursuant to the Freedom of Information Law (Public Officers *417Law § 84 et seq.X the petitioner appeals from a judgment of the Supreme Court, Nassau County (Saladino, J.), dated December 8,1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record demonstrates that the respondent satisfied its obligation under the Freedom of Information Law when it certified that after a diligent search, it could not locate certain of the documents the petitioner had requested (see, Public Officers Law § 89 [3]; Matter of Calvin K. of Oakknoll v De Francesco, 200 AD2d 619; Matter of Swinton v Record Access Officers, 198 AD2d 166; Matter of Ahlers v Dillon, 143 AD2d 225). Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.